Exhibit 10.1
MYLAN
401(k) RESTORATION PLAN
(Effective January 1, 2010)
ARTICLE I
INTRODUCTION
          1.1. Name. The name of this Plan is the Mylan 401(k) Restoration Plan
(the “Plan”).
          1.2. Effective Date. The effective date of this Plan is January 1,
2010.
          1.3. Purpose. This Plan is established and maintained by Mylan for the
purposes of providing Eligible Employees with the opportunity to (i) defer a
portion of their Compensation on a tax-favored basis, (ii) be credited with
Matching Contributions on deferrals of Compensation that exceed the limit on
salary deferral contributions under Section 401(a)(17) of the Code, and (iii) be
credited with Non-Elective Contributions (to the extent so made by the Company)
that exceed the limits imposed by Section 401(a)(17) of the Code. Mylan intends
that the Plan shall at all times be maintained on an unfunded basis for federal
income tax purposes under the Code and administered as a non-qualified “top-hat”
plan exempt from the substantive requirements of ERISA. Mylan also intends that
the Plan be operated and maintained in accordance with the requirements of
Section 409A of the Code and the regulations and guidance thereunder.
ARTICLE II
DEFINITIONS
          Whenever the following initially capitalized words and phrases are
used in this Plan, they shall have the meanings specified below unless the
context clearly indicates to the contrary:
          2.1. “Account” shall mean the unfunded account maintained for a
Participant by the Administrator to determine, from time to time, the
Participant’s interest under this Plan.
          2.2. “Administrator” shall mean the Compensation Committee of the
Board of Directors of the Company, provided the Committee may delegate such of
its powers and authority under the Plan as it deems appropriate to a
subcommittee or to designated officers or employees of the Company, in which
event references in the Plan to the Administrator shall be deemed to refer to
the delegate(s).
          2.3. “Affiliate” shall mean any of the subsidiaries or affiliates of
the Company who are Participating Employers in the Qualified 401(k) Plan.

 



--------------------------------------------------------------------------------



 



          2.4. “Beneficiary” shall mean such person or legal entity as may be
designated by a Participant to receive benefits thereunder after such
Participant’s death (or, in the absence of any designation or the death of a
Beneficiary, such person or entity who, by operation of law, succeeds to the
rights and obligations of the Participant upon his or her death).
          2.5. “Base Compensation” shall mean an Eligible Employee’s adjusted
annual base salary, to the extent paid in U.S. dollars from the Company’s U.S.
payroll.
          2.6. “Board” shall mean the Board of Directors of the Company.
          2.7. “Bonus Compensation” shall mean an Eligible Employee’s adjusted
annual cash incentive award earned under the Company’s annual incentive or
performance plan, to the extent paid in U.S. dollars from the Company’s U.S.
payroll.
          2.8. “Change in Control” shall have the meaning ascribed to such term
in the Mylan Inc. Amended and Restated 2003 Long-Term Incentive Plan as in
effect at the time the deferral election is made; provided, that a Change in
Control shall be deemed to have occurred under this Plan only if a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A.
          2.9. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          2.10. “Company” or “Mylan” shall mean Mylan Inc., a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania, or
its successor or successors.
          2.11. “Compensation” shall have the meaning ascribed to such term in
the Qualified 401(k) Plan; provided, however, that Compensation in excess of the
limits imposed by Section 401(a)(17) of the Code shall not be disregarded.
          2.12. “Deemed Investment Option” shall mean some or all of the
investment options designated by the Administrator for purposes of the Qualified
401(k) Plan, as may be changed from time to time. Each Participant shall
designate the Deemed Investment Options pursuant to which deemed earnings (or
losses) shall be credited to the Participant’s Account in accordance with
Article VI.
          2.13. “Deferral Limit” shall mean the dollar limitation on employee
salary deferral contributions in effect under Section 401(a)(17) of the Code
with respect to a Plan Year and any other applicable limits on includible
compensation or amounts that can be allocated.
          2.14. “Election Form” shall mean the form, either paper or electronic,
prescribed by the Administrator on which a Participant specifies the amount of
his or her

2



--------------------------------------------------------------------------------



 



Employee Deferral Contribution prior to the beginning of the Plan Year to which
the Employee Deferral Contributions apply.
          2.15. “Eligible Employee” shall mean an employee designated by the
Administrator as eligible to participate in the Plan. Initially, Eligible
Employees are limited to employees who receive remuneration that is paid in U.S.
dollars from the Company’s U.S. payroll for personal services rendered in the
employment of the Company or any of its subsidiaries or affiliates and whose
total annual rate of Base Compensation and maximum incentive compensation at the
time the election is made is expected to exceed the indexed limit under Code
Section 401(a)(17). Notwithstanding the foregoing, the Administrator, in its
sole discretion, may establish such other eligibility criteria as it deems
desirable from time to time.
          2.16. “Employee Deferral Contribution” shall mean that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt of amounts that may have been deferred under the Qualified
401(k) Plan if not for the Deferral Limit.
          2.17. “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
          2.18. “Matching Contribution” shall mean the matching contributions
(if any) made pursuant to Section 4.2 of the Qualified 401(k) Plan.
          2.19. “Non-Elective Contribution” shall have the meaning ascribed to
such term in the Qualified 401(k) Plan.
          2.20. Participant” shall mean an individual who is an Eligible
Employee and who has not ceased participation in this Plan in accordance with
the terms of Article III hereof.
          2.21. “Plan” shall mean this Mylan 401(k) Restoration Plan.
          2.22. “Plan Year” shall have the meaning ascribed to such term in the
Qualified 401(k) Plan.
          2.23. “Qualified 401(k) Plan” shall mean the Mylan Profit Sharing
401(k) Plan, as such plan may be amended from time to time.
          2.24. “Section 409A” shall mean Section 409A of the Code and the
regulations and guidance issued thereunder.
          2.25. “Separation from Service” shall mean a Participant’s separation
from service with the Company and/or its subsidiaries and affiliates which meets
the requirements of Section 409A(a)(2)(A)(i) of the Code.

3



--------------------------------------------------------------------------------



 



          2.26. “Specified Employee” shall mean a Participant who is determined
to be a “specified employee” within the meaning of Section 409A.
          2.27. “Unforeseeable Emergency” shall have the meaning ascribed to
such term in Section 409A.
ARTICLE III
PARTICIPATION AND VESTING
          3.1. Participation. Participation in this Plan is limited to Eligible
Employees. An individual shall become eligible to elect to make an Employee
Deferral Contribution for the first Plan Year in which the Administrator
determines he or she is expected to be an Eligible Employee. A newly Eligible
Employee may be eligible to participate after the beginning of the Plan Year in
accordance with Section 4.2.
          3.2. Cessation of Participation. A Participant who is not vested in
his or her Account and has a Separation from Service without a benefit under
this Plan will cease participation hereunder.
          3.3. Vesting. A Participant shall at all times be 100% vested in his
or her Employee Deferral Contribution. A Participant shall vest in his or her
Matching Contributions and Non-Elective Contributions, if any, under the Plan in
accordance with the terms of the Qualified 401(k) Plan. Upon a Change in
Control, the Participant will become immediately and 100% vested in his or her
Matching Contributions and Non-Elective Contributions.
ARTICLE IV
EMPLOYEE DEFERRAL CONTRIBUTIONS, MATCHING CONTRIBUTIONS
AND NON-ELECTIVE CONTRIBUTIONS
          4.1. Employee Deferral Contributions.
          (a) For each Plan Year, Eligible Employees shall be permitted to elect
to make an Employee Deferral Contribution to defer Base Compensation and/or
Bonus Compensation. All Eligible Employees shall be offered the opportunity to
make two separate and distinct irrevocable elections; one election may be made
with respect to Base Compensation and the other may be made with respect to
Bonus Compensation. Any Eligible Employee who elects to make an Employee
Deferral Contribution must file a completed Election Form with the Administrator
by December 31st of the year preceding the year in which the services are
performed for which the Compensation is paid (or such other date established by
the Administrator in accordance with Section 409A).

4



--------------------------------------------------------------------------------



 



          (b) Pursuant to the Election Form, each Eligible Employee may make
these irrevocable elections to defer under the Plan any whole percentage of his
or her Compensation; provided, that an Employee Deferral Contribution under the
Plan shall not exceed any limits on the percentage of Compensation eligible to
be deferred on a pre-tax basis under the Qualified 401(k) Plan (disregarding any
deferral limits imposed by the Code). The percentage of Base Compensation
deferred by an Eligible Employee for a Plan Year will be deducted each pay
period commencing when the Eligible Employee’s Compensation exceeds the Code
Section 401(a)(17) limit for the applicable Plan Year. The percentage of Bonus
Compensation deferred by an Eligible Employee for a Plan Year will be deducted
from his or her payment under the applicable incentive program when the Bonus
Compensation would have otherwise been paid, provided that the Eligible
Employee’s Compensation exceeds the Code Section 401(a)(17) limit for the
applicable Plan Year at the time of such payment.
          (c) Notwithstanding subsection (b) above, the Administrator in its
discretion may implement rules and procedures from time to time that allow
Participants: (1) to elect to defer Compensation in amounts other than whole
percentages, such as in whole dollar amounts, or (2) to specify a dollar maximum
that would limit their percentage deferral elections of Compensation.
          (d) To be effective, an Eligible Employee’s Election Form must set
forth the percentage of Compensation to be deferred in accordance with
subsection (b) above (or an amount in accordance with subsection (c)), and any
other information that may be required by the Administrator from time to time.
An election shall be irrevocable once received and determined by the
Administrator to be properly completed. The Administrator may grant an extension
of any election period or may permit the complete revocation of an election, but
such extension or revocation shall not permit an election or revocation to be
made after the latest time permissible for initial deferral elections under
Section 409A. Increases or decreases in the amount or percentage of Base
Compensation or Bonus Compensation a Participant elects to defer shall not be
permitted once an election has become irrevocable.
          4.2. Newly Eligible Employees. Notwithstanding anything to the
contrary contained herein, the Administrator, acting on behalf of the Company,
may, in its discretion, permit an employee who first becomes an Eligible
Employee after the beginning of a Plan Year, and such employee is not and was
not otherwise eligible to participate in this or any other nonqualified deferred
compensation plan of the Company for the Plan Year that is required to be
aggregated with the Plan for purposes of Section 409A, to enroll in the Plan to
defer Compensation for that Plan Year by filing a completed and fully executed
Election Form, in accordance with Section 4.1(d), as soon as administratively
practicable following the date the employee becomes an Eligible Employee but, in
any event, within thirty (30) days after such date. Notwithstanding the
foregoing, any election by an Eligible Employee to make an Employee Deferral
Contribution pursuant to this Section shall apply only with respect to
Compensation to be earned for payroll cycles that begin after the date on which
such Election Form is filed.

5



--------------------------------------------------------------------------------



 



For this purpose, with respect to the Compensation attributable to any annual
incentive, the election will be deemed to apply to the portion of the annual
incentive paid for services performed after the Election Form is filed, such
amount to be equal to the total amount of the annual incentive for the
performance period multiplied by the ratio of the number of days remaining in
the performance period for the annual incentive after the Election Form is filed
over the total number of days in the performance period.
          4.3. Matching Contributions. The Account of each Eligible Employee who
makes an Employee Deferral Contribution for the Plan Year will be credited with
a Matching Contribution under this Plan equal to the Matching Contribution that
would have been made in respect of such Employee Deferral Contribution under the
Qualified 401(k) Plan if not for the Deferral Limit.
          4.4. Non-Elective Contributions. Effective as of the Effective Date,
and annually thereafter, to the extent that the Company makes a Non-Elective
Contribution under the Qualified 401(k) Plan to a Participant, such
Participant’s Account shall be credited with a Non-Elective Contribution in an
amount equal to the difference between (A) the amount of the Non-Elective
Contribution the Participant would receive under the Qualified 401(k) Plan
without regard to the limits imposed by Section 401(a)(17) of the Code, and
(B) the amount of the Non-Elective Contribution the Participant actually
received under the Qualified 401(k) Plan for such Plan Year.
          4.5. Termination as an Active Participant. An Eligible Employee who
ceases to be an employee (i) shall not be eligible to make any further Employee
Deferral Contributions and (ii) shall not be eligible to receive any further
Matching Contributions. Notwithstanding the foregoing, an Eligible Employee who
is eligible to receive a Non-Elective Contribution under the Qualified 401(k)
Plan, will also be eligible to receive a Non-Elective Contribution pursuant to
Section 4.4.
ARTICLE V
DISTRIBUTIONS
          5.1. Distribution Date. Unless distributed earlier as provided in this
Plan, distributions from a Participant’s vested Account shall be made within
sixty (60) days following the Participant’s Separation from Service.
Notwithstanding the above, if the Participant is classified as a Specified
Employee within the meaning of Section 409A at the time the individual incurs a
Separation from Service, then, to the extent necessary to avoid the imposition
of additional taxes, distributions from a Participant’s vested Account shall not
be paid for six months following the date of such Specified Employee’s
Separation from Service. Any delayed payments during this six-month period shall
include any returns on Deemed Investment Options credited thereon as described
in Section 6.3.

6



--------------------------------------------------------------------------------



 



          5.2. Method of Payment. All distributions under this Plan shall be
paid in cash in a lump sum after applicable tax withholdings.
          5.3. Distributions on Death. In the event of a Participant’s death
before his or her Account has been distributed, distribution(s) shall be made to
the Beneficiary in a single lump sum cash payment within sixty (60) days after
the date of death or as soon as administratively feasible.
          5.4. Distributions on Unforeseeable Emergency. In the event of an
Unforeseeable Emergency, in accordance with the requirements of Section 409A, a
Participant may request a distribution of all or any vested portion of his or
her Account.
ARTICLE VI
FUNDING AND INVESTMENTS
          6.1. Plan Unfunded. This Plan shall be unfunded and no trust is
created by this Plan. There will be no funding of any amounts to be paid
pursuant to this Plan; provided, however, that nothing herein shall prevent the
Company from establishing one or more grantor trusts from which benefits due
under this Plan may be paid in certain instances. All benefits shall be paid
from the general assets of the Company and a Participant (or his or her
Beneficiary) shall have the rights of a general, unsecured creditor against the
Company for any distributions due hereunder.
          6.2. Participant’s Interest in Plan. A Participant has an interest
only in the benefits to be paid pursuant to this Plan. A Participant has no
rights or interests in any specific funds, stock or securities.
          6.3. Deemed Investment Options; Account Earnings or Losses. Deemed
Investment Options available under the Plan shall consist of some or all of the
Designated Investment Options under the Qualified 401(k) Plan that the
Administrator designates from time to time as the Deemed Investment Options. A
Participant’s Account shall be credited with earnings and gains (and shall be
debited for expenses and losses) determined as if the amounts credited to a
Participant’s Account had actually been invested as directed by the Participant;
provided, however, that if the Participant does not affirmatively elect a Deemed
Investment Option, the Participant will be deemed to have elected the default
investment option that the Administrator has designated for this purpose.
Notwithstanding that the earnings and gains (or expenses and losses) credited
(or debited) to Participants’ Account under the Deemed Investment Options are
based upon the actual performance of the investment funds designated by the
Administrator, Mylan shall not be obligated to invest any Employee Deferral
Contributions, Matching Contributions, or Non-Elective Contributions, if any,
under this Plan, or any other amounts, in such portfolios or in any other
investment funds.

7



--------------------------------------------------------------------------------



 



          6.4. Changes in Deemed Investment Options. A Participant may change
the Deemed Investment Options to which amounts credited to a Participant’s
Account are deemed to be allocated on such basis as determined by the
Administrator in its sole discretion.
ARTICLE VII
ADMINISTRATION AND INTERPRETATION
          7.1. Administration. The Administrator shall administer and manage the
Plan and shall have all powers necessary to accomplish that purpose, including
(but not limited to) the following:
     (a) To exercise its discretionary authority to construe, interpret, and
administer this Plan;
     (b) To exercise its discretionary authority to make all decisions regarding
eligibility, participation and deferrals, to make allocations and determinations
required by this Plan, and to maintain records regarding Participants’ Accounts;
     (c) To compute and certify the amount and kinds of payments to Participants
or their Beneficiaries, and to determine the time and manner in which such
payments are to be paid;
     (d) To authorize all disbursements by the Company pursuant to this Plan;
     (e) To maintain (or cause to be maintained) all the necessary records for
administration of this Plan;
     (f) To make and publish such rules for the regulation of this Plan as are
not inconsistent with the terms hereof;
     (g) To establish or to change the deemed investment options or arrangements
under Article VI;
     (h) To hire agents, accountants, actuaries, consultants and legal counsel
to assist in operating and administering the Plan; and
     (i) To authorize one or more of its number, or any agent, to execute or
deliver any instrument or to make any payment in its behalf.
          The Administrator’s decisions or determinations on matters under its
authority shall be final and conclusive on all parties.

8



--------------------------------------------------------------------------------



 



          7.2. Records and Reports. The Administrator or its designated record
keeper shall keep a record of proceedings and actions and shall maintain or
cause to be maintained all such books of account, records, and other data as
shall be necessary for the proper administration of the Plan. Such records shall
contain all relevant data pertaining to individual Participants and their rights
under this Plan. The Administrator shall have the duty to carry into effect all
rights or benefits provided hereunder to the extent assets of the Company are
properly available.
          7.3. Claims Procedure. If a claim for benefits or for participation
under this Plan is denied in whole or in part, a Participant will receive
written notification. The notification will include specific reasons for the
denial, specific reference to pertinent provisions of this Plan, a description
of any additional material or information necessary to process the claim and why
such material or information is necessary, and an explanation of the claims
review procedure.
          7.4. Review Procedure. Within ninety (90) days after the claim is
denied, a Participant (or his or her duly authorized representative) may file a
written request with the Administrator for a review of his or her denied claim.
The Participant may review pertinent documents that were used in processing his
or her claim, submit pertinent documents, and address issues and comments in
writing to the Administrator. The Administrator will notify the Participant of
his or her final decision in writing. In his or her response, the Administrator
will explain the reason for the decision, with specific references to pertinent
Plan provisions on which the decision was based.
          7.5. Indemnification for Liability. The Company shall indemnify the
Administrator against any and all claims, losses, damages, expenses and
liabilities arising from the Administrator’s responsibilities in connection with
the Plan, unless the same is determined to be due to willful misconduct.
          7.6. Disclosure to Participants. Each Participant shall receive a copy
of this Plan and the Company will make available for inspection by any
Participant or designated Beneficiary a copy of the rules and regulations used
by the Company in administering this Plan.
ARTICLE VIII
AMENDMENT, TERMINATION AND CONTINUATION
          8.1. Amendments. The Administrator shall have the right in its sole
discretion to amend this Plan in whole or in part at any time and in any manner,
provided that such amendments do not cause the Plan to fail to comply with
Section 409A. No Plan amendment shall reduce the amount credited to the Account
of any Participant as of the date such amendment is adopted unless consented to
by such Participant. Any amendment shall be in writing and adopted by the
Administrator. All Participants and Beneficiaries shall be bound by such
amendment.

9



--------------------------------------------------------------------------------



 



          8.2. Termination of Plan. The Company, acting by the Administrator or
through its Board of Directors, reserves the right to discontinue and terminate
the Plan at any time, in whole or in part, for any reason, provided that such
termination is effected in compliance with Section 409A.
ARTICLE IX
MISCELLANEOUS PROVISIONS
          9.1. Right of the Company to Take Employment Actions. Participation in
this Plan shall not give any Participant the right to be retained in the
Company’s employ (or any right or interest in this Plan or any assets of the
Company other than as herein provided). The Company reserves the right to
terminate the employment of any Participant without any liability for any claim
against the Company under this Plan, except for a claim for payment of deferrals
as provided herein.
          9.2. Unfunded Obligation of the Company. The benefits provided by this
Plan shall be unfunded. All amounts payable under this Plan to Participants
shall be paid from the general assets of the Company. Nothing contained in this
Plan shall require the Company to set aside or hold in trust any amounts or
assets for the purpose of paying benefits to Participants. Neither a
Participant, Beneficiary, nor any other person shall have any property interest,
legal or equitable, in any specific asset of the Company. This Plan creates only
a contractual obligation on the part of the Company, and the Participant shall
have the status of a general unsecured creditor of the Company with respect to
amounts of compensation deferred hereunder. Such a Participant shall not have
any preference or priority over, the rights of any other unsecured general
creditor of the Company.
          9.3. Other Plans. This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under and in
accordance with the provisions of any other employee benefit plans which are now
or hereafter maintained by the Company or any of its subsidiaries and
affiliates, unless the terms of such other employee benefit plan or plans
specifically provide otherwise or it would cause such other plan to violate a
requirement for tax favored treatment.
          9.4. Receipt or Release. Any payment to a Participant in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Administrator, the Company and any of its
subsidiaries and affiliates, and the Administrator may require such Participant,
as a condition precedent to such payment, to execute a receipt and release to
such effect (provided that, to the extent the Company and any of its
subsidiaries or affiliates, or the Administrator require a Participant to
execute a release, the release requirement shall be structured in a manner that
complies with Section 409A).
          9.5. Successors and Assigns; Nonalienation of Benefits. This Plan
shall inure to the benefit of and is binding upon the parties hereto and their
successors,

10



--------------------------------------------------------------------------------



 



heirs and assigns. A Participant’s rights and interest under this Plan shall not
be assigned or transferred except as otherwise provided herein, and the
Participant’s rights to benefit payments under this Plan shall not be subject to
alienation, pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of a Beneficiary.
          9.6. Right to Withhold. To the extent required by law in effect at the
time a distribution is made from this Plan, the Company, its affiliates or the
agents of the foregoing shall have the right to withhold or deduct from any
benefit payments any taxes required to be withheld by federal, state or local
governments.
          9.7. Governing Law. This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the
Commonwealth of Pennsylvania (other than its laws relating to choice of law). If
any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.
          9.8. Severability. If any provision of this Plan is held
unenforceable, the remainder of the Plan shall continue in full force and effect
without regard to such unenforceable provision and shall be applied as though
the unenforceable provision were not contained in the Plan.
          9.9. Headings. The headings of the Articles and Sections of this Plan
are for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.
          9.10. Gender, Tense and Examples. In this Plan, whenever the context
so indicates, the singular or plural number and the masculine, feminine, or
neuter gender shall be deemed to include the other. Whenever an example is
provided or the text uses the term “including” followed by a specific item or
items, or there is a passage having a similar effect, such passage of the Plan
shall be construed as if the phrase “without limitation” followed such example
or term (or otherwise applied to such passage in a manner that avoids limitation
on its breadth of application).
          9.11. Limitation of Liability. Notwithstanding any provision herein to
the contrary, neither the Company nor any individual acting as employee or agent
of the Company shall be liable to any Participant, former Participant,
Beneficiary, or any other person for any claim, loss, liability or expense
incurred in connection with this Plan, unless attributable to fraud or willful
misconduct on the part of the Company or any such agent of the Company.
          9.12. Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A, and shall be administered in accordance with
Section 409A to the extent Section 409A applies to the Plan. Notwithstanding
anything in the Plan to the contrary, elections to defer Compensation, as
applicable, to the Plan, and

11



--------------------------------------------------------------------------------



 



distributions from the Plan, may only be made in a manner and upon an event
permitted by Section 409A. To the extent that any provision of the Plan would
cause a conflict with the requirements of Section 409A, or would cause the
administration of the Plan to fail to satisfy the requirements of Section 409A,
such provision shall be deemed null and void to the extent permitted by
applicable law.
* * * * *

12